DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/25/20 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the judicial exception of a mental process and mathematical calculation because the claim is directed to a method of simulating a situation to determine poisoning. This judicial exception is not integrated into a practical application because the claim does not include any limitations about how the determination of poisoning is used. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other limitations of the claim, i.e. a cell, are well-understood, routine, and conventional.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a flow channel" in the last lines. Claims 4 and 7 recite the limitation “the flow channel” in the preambles. There is insufficient antecedent basis for this limitation in the claims. 
Specifically, claim 1 already recites “a flow channel” in the first indented limitation. It is unclear whether the flow channel of claims 4 and 7 is the flow channel of claim 1 or the flow channel of claim 2. For the purposes of expediting prosecution, the “a flow channel” of claim 2 will be interpreted as “a second flow channel” corresponding to the second flow guide plate. The “the flow channel” limitations of claims 4 and 7 will be interpreted as “the second flow channel” as distinguished from the flow channel of claim 1 corresponding to the first flow guide.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (US 2003/0134180).
Regarding claims 1 and 14, Hori teaches a cell, or unit cell (10), configured for a fuel cell, comprising:
a membrane electrode assembly including a proton exchange membrane (11), an anode electrode (12), and a first flow guide, or anode-side separator plate (15, 50), comprising a first flow channel (52) with inlet zone (51a), middle zone (54), and outlet zone (51b) ([Figures 1 and 5, [0033], [0054]).
Hori further teaches that, at the fuel outlet zone, the anode electrode has a carbon monoxide pollution tolerance greater than the tolerance at the middle and inlet zones ([0053]).

With regard to claim 2, Hori teaches a cathode electrode (13) and a second flow guide, or cathode-side separator plate (16, 60), comprising a second flow channel (62) (Figures 1 and 5).
Regarding claims 3, and 4, Hori teaches that the second flow channel comprises an inlet zone (61a), middle flow zone (64), and outlet zone (61b), and that the cathode electrode has a catalyst content that is larger downstream (Figure 5, [0053]).

With regard to claims 5 and 6, the skilled artisan will easily understand, from Figures 5 and 6, that the oxidizer inlet zone and fuel outlet zone are positioned vertically, likewise the fuel outlet and oxidizer inlet.
Further regarding claim 6, Hori teaches that the catalyst in the inlet zone of the cathode, i.e. the first half of the cathode, is lower ([0105]).

As for claim 11, Hori teaches that the anode catalyst is PtRu ([0098]).
As for claim 12, Hori teaches that the amount of catalyst at the outlet zone is greater than outside the outlet zone ([0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hori.
The teachings of Hori as discussed above are incorporated herein.
Hori teaches the cell of claim 1, including the higher tolerance of CO pollution, but is silent specifically on the relative amounts of CO pollution tolerance. However, the examiner finds that it would be an obvious matter of routine experimentation to discover the workable amounts of CO pollution tolerance in the various parts of the anode of Hori, especially in light of the teachings of Hori that the amount of CO pollution tolerance is result effective for improving cell performance ([0008], [0051]-[0053]). MPEP 2144.04 II

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hori as applied to claim 3 above, and further in view of Paik et al. (US 2011/0020735).
The teachings of Hori as discussed above are incorporated herein.
Hori teaches the cell of claim 3, including that the loading of the catalyst in the cathode is higher at the outlet zone, but fails to teach the specific limitations of claims 7-9 regarding the catalyst substance. It is noted that Hori teaches that the higher catalyst loading is achieved by using more platinum (Examples 14-16).
Paik teaches a cathode catalyst for a fuel cell, wherein the cathode catalyst is PtCo and the amount of Pt in the PtCo catalyst may be changed ([0037]).
It would have been obvious to the skilled artisan to use the known PtCo catalyst of Paik varying the amount of Pt such as suggested by Paik, to achieve the objective of Hori of changing the loading of Pt in the catalyst. It has been held that combining prior art elements according to known methods to yield predictable results is obvious. MPEP 2143 I A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729